DETAILED ACTION
Response to Amendment

1.	This written action is responding to the amendment dated on 11/15/2021.
2. The present application, filed on or after March 16, 2013, is being examined under 
    the first inventor to file provisions of the AIA .  
3. The 112(b) rejection to claims 8-20 is withdrawn.
4. The double patenting to claims 1-20 is updated and maintained.
5. A new objection is issued to claims 7, 13, 14 and 20.
6. Claims 1-5, 7-12, and 14-19 are amended. 
7. Claims 1-20 are submitted for examination.
8. Claims 1-20 are examined and rejected.
9. The Examiner would like to point out that this action is made final (See MPEP 
    706.07a).
10.
Applicant’s Argument:
On pages 10 of the Remarks/Arguments, Applicant argues that the instant application and Hoy were commonly assigned to IBM not later than the 26 January 2020 effective filing date of the instant application (Hoy was assigned to IBM on 07 November 2013), thus Hoy should not be used as a prior art.

Response to Argument: Examiner respectfully disagrees with the applicant’s arguments because the Hoy reference is published in May 7, 2015 which is almost 
II.    WHEN THE EXCEPTION DOES NOT APPLY

The 35 U.S.C. 102(b)(2)(C)  exception does not apply to a disclosure that qualifies as prior art under 35 U.S.C. 102(a)(1)  (disclosures publicly made before the effective filing date of the claimed invention). In other words, the prior art exception under 35 U.S.C. 102(b)(2)(C)  only disqualifies the disclosure as prior art under 35 U.S.C. 102(a)(2). Thus, if the issue date of a U.S. patent or publication date of a U.S. patent application publication or WIPO published international application is before the effective filing date of the claimed invention, it may be prior art under 35 U.S.C. 102(a)(1), regardless of the fact that the subject matter disclosed and the claimed invention are commonly owned or resulted from a joint research agreement.


11.
Claim Objection
Claims 7, 13, 14 and 20 are objected to, because these claims have typographical errors. The examiner suggests the following correction: 
Claims 7 and 14:
Replacement of “wherein the first client node, the second service node, the second client node, and the second service node are nodes in a blockchain network” with “wherein the first client node, the first service node, the second client node, and the second service node are nodes in a blockchain network”.
Claims 13 and 20:
Replacement of “the common data store” with “the common datastore”.
12.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8-9, 11-13, 15, 17-19   of U.S. Patent No. 11,088,833 in view of Zhang, Hoy and Boutros (as mentioned below), wherein the claims of the patent No. 11,088,833 do not recite: a first client node registered with a first service node; a second client node registered with a second service node; a data access request token key and a data access receipt key both received from the common data providing the result to the second client node, however Zhang substantially teaches a second client may send a request to access encrypted data, wherein the request may include a token, wherein the token includes an authorization code and a second part of a key, wherein the system decrypts the encrypted data and returns it to the second client [0079], [0082], and fig. 3-4, further Hoy substantially teaches a plurality of users to have a plurality of accounts with a plurality of services [0009], and fig. 1, and furthermore Boutros substantially teaches a user device may retrieve keys from the content server, wherein the keys may be used to decrypt the encrypted data stored on the content server (col.12, lin. 65-col. 13, lin. 1-8). 
13.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35   U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al,. US 2020/0084037 (Zhang et al claims priority to parent application PCT/CN2018/107962) (hereinafter Zhang), in view of Hoy et al. US 2015/0128242 (hereinafter Hoy), and further in view of Boutros et al. US 10,944,730 (hereinafter Boutros).

Regarding claim 1 Zhang teaches a system, comprising: a first client node registered with a first service node (Zhang teaches first client may upload the encrypted data to the information sharing system. During the uploading of the encrypted data, a user identifier of a holder of the encrypted data and a file identifier that are associated with the encrypted data may be further transmitted to the information sharing system, 

a common data store accessible by the first client node and by the second client node, wherein the first client node is configured to provide to the second client node a data access request token key and a data access receipt key (Zhang teaches a sharing system may receive and store data from a first client, and allow it to be accessed by one or more second clients [0019], wherein the second client may receive a token of encrypted data from a first client, wherein the token includes an authorization code and a second part of a key, wherein the data is encrypted and uploaded on a sharing system such as a blockchain system, wherein the second client may send a request to access encrypted data, wherein the request may include the token [0081-0082], and fig. 3-4 and 7, and wherein the digital asset is implemented in a plurality of services, and wherein the authorization server is connected directly to the sharing system (i.e. it is well known in the art that the server can be a software, so such software can be implemented on the sharing system) [0019-0021]); and 

wherein the second service node is configured to: retrieve a result from the common data store in response to a receipt of the access request token key and the data access receipt key from the second client node; and provide the result to the second client node (Zhang teaches a second client may send a request to access encrypted data, wherein the request may include a token, wherein the token includes an authorization code and a second part of a key [0082], and wherein the digital asset is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the invention further includes a second client node registered with a second service node. One would have been motivated to do so to allow the system to perform multi-factor authentication for the second client, for example in Zhang the system verifies authentication information that provided by the second client, but not the identity of the client itself (See Zhang, par 0034, and 0089), also the registration of the second client makes it easy to keep track of requests received from that client. Zhang and Hoy do not teach token key and a data access receipt key are received from the common data store. Boutros substantially teaches a user device may retrieve keys from the content server, wherein the keys may be used to decrypt the encrypted data stored on the content server (col.12, lin. 65-col. 13, lin. 1-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Hoy such that the invention further includes token key and a data access receipt key are received from the common data store. One would have been motivated to do so to make the system securer (i.e. providing keys only to authorized user). 


 the system of claim 1, wherein the first client node is configured to: provide the access request token key and the data access receipt key in response  to a data access request received from the second client node (Zhang teaches when a user wants to view the encrypted data, the user may request an authorization code from the first client via a second client, wherein the first client provides the authorization code and second part of a key to the second client [0034], wherein the second client may send a request to access encrypted data, wherein the request may include a token, wherein the token includes an authorization code and a second part of a key [0082]).  
 
Regarding claim 3 Zhang as modified teaches the system of claim 1, wherein the second service node is further configured to: access data in the common data store using a key pair (Zhang teaches second client may transmit an access request or a viewing request for a piece of data to the access authorization server [0019], wherein a first key to encrypt data uploaded to the information sharing system [0051], and wherein a second key is generated based on the first key (i.e. key pair) [0056]).  

Regarding claim 4 Zhang as modified teaches the system of claim 1, wherein the second client node is configured to: self-authenticate to the second service node (Zhang teaches an access authorization server authenticates the access request by verifying whether a user of the second client has a right to access the piece of data, for example, verifying an authorization code in the access request [0019]).  
  


Regarding claim 6 Zhang as modified teaches the system of claim 1, wherein the common data store is a ledger of a blockchain (Zhang teaches blockchain is a link data structure formed by connecting data blocks sequentially in a chronological order, and is a tamper-resistant and forgery-resistant distributed ledger ensured by means of cryptography [0021]).  
  
Regarding claim 7 Zhang as modified teaches the system of claim 1, wherein the first client node, the second service node, the second client node, and the second service node are nodes in a blockchain network, and wherein, when the second service node is configured to provide the result to the second client node, the second service node is configured to: provide the result based on a consensus of the nodes in the 

In response to Claim 12: Rejected for the same reason as claim 5
In response to Claim 19: Rejected for the same reason as claim 5

14.
Claims 8-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Boutros as mentioned above 

Regarding claim 8 Zhang teaches a method, comprising retrieving, by a first client node and via a first service node, a data access request token key from a datastore common to the first client node and to a second client node, wherein the retrieving is in response to a data access request from the second client node;Page 3 of 11Atty Dkt No. P201908202AUS01 Serial No. 16/752,676providing, by the first client node the data access request token key and the data access receipt key to the second client node (Zhang teaches when a user wants to view 

sending, by the second client node, the access request token key and the data access receipt key to a second service node (Zhang teaches a second client may transmit a second part of a key and authorization code to the authorization server [0036], wherein the authorization server may be connected directly to the sharing system, and wherein the sharing system may include various systems [0019-0020]); and 
receiving, by the second client node, a result obtained from the datastore by the second service node in response to the second service node receiving the access request token key and the data access receipt key (Zhang teaches a second client may send a request to access encrypted data, wherein the request may include a token, wherein the token includes an authorization code and a second part of a key [0082], and wherein the digital asset is implemented in a plurality of services [0019-0021]).
Zhang does not teach token key and a data access receipt key are received from a common data store. Boutros substantially teaches a user device may retrieve keys from the content server, wherein the keys may be used to decrypt the encrypted data stored on the content server (col.12, lin. 65-col. 13, lin. 1-8). 


Regarding claim 9 Zhang teaches the method of claim 8, wherein the the data access request token key and the data access receipt key to the second client node further comprises: providing the data access request token key and the data access receipt key in response to a data access request from the second client node (Zhang teaches when a user wants to view the encrypted data, the user may request an authorization code from the first client via a second client, wherein the first client provides the authorization code and second part of a key to the second client [0034], wherein the second client may send a request to access encrypted data, wherein the request may include a token, wherein the token includes an authorization code and a second part of a key [0082]).   

Regarding claim 10 Zhang teaches the method of claim 8, further comprising: obtaining the result from the datastore using a key pair (Zhang teaches second client may transmit an access request or a viewing request for a piece of data to the access authorization server [0019], wherein a first key to encrypt data uploaded to the information sharing system [0051], and wherein a second key is generated based on the first key (i.e. key pair) [0056]).


Regarding claim 13 Zhang teaches the method of claim 8, wherein the common data store is a ledger of a blockchain (Zhang teaches blockchain is a link data structure formed by connecting data blocks sequentially in a chronological order, and is a tamper-resistant and forgery-resistant distributed ledger ensured by means of cryptography [0021]).  
 
Regarding claim 14 Zhang teaches the method of claim 8, wherein the first client node, the second service node, the second client node, and the second service node are nodes in a blockchain network, and wherein the receiving the result further comprises: receiving the result based on a consensus of the nodes in the blockchain network (Zhang teaches the second client may receive requested data via an access authorization server, wherein the authorization server is directly connected to the sharing system [0019], [0028], wherein a system may include a plurality of connected devices, wherein the system such as a blockchain system, wherein the blockchain system generates and updates data by using a distributed node consensus algorithm, ensures security of data transmission and access by means of cryptography, and programs and operates data by using a smart contract formed by automated script code 

In response to Claim 15: Rejected for the same reason as claim 8
In response to Claim 16: Rejected for the same reason as claim 9
In response to Claim 17: Rejected for the same reason as claim 10
In response to Claim 18: Rejected for the same reason as claim 11
In response to Claim 20: Rejected for the same reason as claim 13






















Conclusion


     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayoub Alata whose telephone number is (313) 446-6541. The examiner can normally be reached on M-F: 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim can be reached at (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/AYOUB ALATA/Primary Examiner, Art Unit 2494